Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11 and 19 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 8-10) filed on 04/19/2022. 
	Regarding claim 1, In addition to Applicant’s remarks and amendments filed on 04/19/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the second resource includes a plurality of priority-based reservation periods and the first network operating entity has a lower priority access to the second resource than the second network operating entity during a first priority-based reservation period of the plurality of priority-based reservation periods;
	communicating, by the first wireless communication device with a second wireless communication device, at least one of network information or a feedback using the first resource; and
	transmitting, by the first wireless communication device, downlink control information to reserve the second resource.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 11, In addition to Applicant’s remarks and amendments filed on 04/19/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the second resource includes a plurality of priority-based reservation periods and the first network operating entity has a lower priority access to the second resource than the second network operating entity during a first priority-based reservation period of the plurality of priority-based reservation periods;
	communicate, with a wireless communication device, at least one of network information or a feedback using the first resource; and
	transmit downlink control information to reserve the second resource.”, in conjunction with other claim elements as recited in claim 11.
	Regarding claim 19, In addition to Applicant’s remarks and amendments filed on 04/19/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the second resource includes a plurality of priority- based reservation periods and the first network operating entity has a lower priority access to the second resource than the second network operating entity during a first priority-based reservation period of the plurality of priority-based reservation periods;
	code for causing the first wireless communication device to communicate, with a second wireless communication device, at least one of network information or a feedback using the first resource; and
	code for causing the first wireless communication device to transmit downlink control information to reserve the second resource.”, in conjunction with other claim elements as recited in claim 19.
Claims 2-10, 12-18 and 20 are allowable based on their dependency on claims 1, 11 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645